Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


GTE Southwest Incorporated, d/b/a Verizon            Appeal from the 336th District Court of
Southwest, Appellant                                 Fannin County, Texas (Tr. Ct. No. CV-09-
                                                     39419). Opinion delivered by Chief Justice
No. 06-13-00016-CV         v.                        Morriss, Justice Carter and Justice Moseley
                                                     participating.
Warner Durrell Seale and Helen Elizabeth
Seale, Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, GTE Southwest Incorporated, d/b/a Verizon
Southwest, pay all costs of this appeal.




                                                     RENDERED MAY 30, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk